                                                                                I
                                                                                I
                                                                                    ---1~, DlSTR!CT COlJlU
                                                                                     i\ORlJ1lR..",1 D"tS!RICTOFTEXA.S
                          IN THE UNITED STATES DISTRICT doURT , - J lf f:D ___]
                               NORTHERN DISTRICT OF TEXASl    ll JUL -6 2021
                                   FORT WORTH DIVISION           - ... __ . ____ _
                                                                                     CLERK, U.S DIS fR!CT COURT
                                                                                       BY-----,,.-------
                                                                                      ··~-.      DqmJy
                                                                                                    __;___ _ _ __.
LYNDEN BROWN,                                           §
                                                        §
                 Movant,                                §
                                                        §
vs.                                                     §    NO. 4:21-CV-535-A
                                                        §    (NO. 4:18-CR-079-A)
UNITED STATES OF AMERICA,                               §
                                                        §
                 Respondent.                            §


                                MEMORANDUM OPINION AND ORDER

         Came on for consideration the motion of Lynden Brown,

movant, under 28 U.S.C. § 2255 to vacate, set aside, or correct

sentence by a person in federal custody. The court, having

considered the motion, the government's response, the record,

including the record in the underlying criminal case, No. 4:18-

CR-079-A, and applicable authorities, finds that the motion must

be dismissed as untimely.

                                                       I.

                                                Background

        The record in the underlying criminal case reflects the

following:

        On March 27, 2018, movant was named in a one-count

indictment charging him with being a felon in possession of a

firearm,       in violation of 18 U.S.C.                     §   922 (g) (1). CR Doc. 1 11.


1
 The "CR Doc._" reference is to the number of the item on the docket in the underlying criminal case, No. 4:18-
CR-079-A.
Movant entered a plea of not guilty. CR Doc. 15. He later

changed his plea. He and his counsel signed a factual resume

setting forth the penalty movant faced,     the potential for

enhancement under the Armed Career Criminal Act, the elements of

the offense, and the stipulated facts establishing that movant

had committed the offense. CR Doc. 19. On April 20, 2018, movant

entered his plea of guilty, which the court found was knowing,

voluntary, and informed. CR Doc. 18; CR Doc. 43.

      The probation officer prepared the presentence report

("PSR"), which reflected that movant's base offense level was

20. CR Doc. 23, 1 28. He received two-level enhancements for an

offense involving three to seven firearms,      id. 1 29, for a

stolen firearm,     id. 1 30, and for obstruction of justice. Id.

1   34. He received a four-level increase because the movant used

or possessed a firearm in connection with another felony

offense. Id.   1   31. He received a two-level and a one-level

reduction for acceptance of responsibility. Id. 11 37, 38. Based

on a total offense level of 27 and a criminal history category

of III, movant's guideline imprisonment range was 87 to 108

months. Id.    1   79. Movant filed objections, CR Doc. 25, and the

probation officer prepared an addendum to the PSR. CR Doc. 27.

Movant again filed objections. CR Doc. 28.



                                     2
        The court overruled the objections and sentenced movant to

a term of imprisonment of 108 months. CR Doc. 42; CR Doc. 35.

Movant appealed, CR Doc. 37, and the judgment was affirmed.

United States v. Brown, 783 F. App'x 330 (5th Cir. 2019). His

petition for writ of certiorari was denied. Brown v. United

States, 140 S. Ct. 1136                   (2020)

                                                     II.

                                     Grounds of the Motion

        Movant asserts two grounds in support of his motion. Under

"Ground One," he states "abuse of discretion," Doc.' 1 at PageID'

5, and under "Ground Two," he states "ineffective assistance of

counsel." Id. He references his memorandum brief, Doc. 2, as

providing the supporting facts. Doc. 1 at PageID 5. The

memorandum only discusses the alleged ineffectiveness of counsel

in failing to challenge the enhancements to movant's base

offense level. Doc. 2.




2The "Doc. " reference is to the number of the item on the docket in this civil action.
3The "PageID "_n reference is to the page number assigned by the comi's electronic filing system and is used
because the typewritten page numbers on the form used by movant are not the actual page numbers of the document.
                                                       3
                                III.

                   Applicable Standards of Review

A.   28 U.S.C.   § 2255
     After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32 (5th Cir. 1991). A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both •cause•

for his procedural default and •actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Further,   if issues "are raised and considered on direct appeal, a

                                  4
defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F.2d 439,

441 (5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d

515, 517-18 (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687   (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).   "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.• Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process

that the trial cannot be relied on as having produced a just

result.• Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686). Judicial scrutiny of this type of

                                 5
claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance. Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet

the Strickland test. Miller v. Johnson, 200 F.3d 274, 282              (5th

Cir. 2000).

                                       IV.

                         Timeliness of the Motion

     A one-year period of            limitation applies   to motions    under

§ 2255. The limitation period runs from the latest of:

     (1) the date on which the judgment of conviction
     becomes final;
     (2) the date on which the impediment to making a
     motion created by government action in violation of
     the Constitution or laws of the United States is
     removed, if the movant was prevented from making a
     motion by such governmental action;
     (3) the date on which the right asserted was initially
     recognized by the Supreme Court, if that right has
     been newly recognized by the Supreme Court and made
     retroactively applicable to cases on collateral
     review; or
     (4) the date on which the facts supporting the claim
     or claims presented could have been discovered through
     the exercise of due diligence.

28 U.S.C.   §   2255(f). Typically, the time begins to run on the date

the judgment of conviction becomes final. United States v. Thomas,

203 F.3d 350,      351   (5th Cir.    2000).   A criminal judgment becomes

final when the time for seeking direct appeal expires or when the

                                        6
direct appeals have been exhausted. Griffith v. Kentucky, 479 U.S.

314,        321     n.6      (1987).        Movant's          judgment         became         final      when      the

Supreme           Court       denied        his     petition          for     writ       of    certiorari            on

February 24, 2020. Thomas, 203 F.3d at 355.

           Movant does not address the timeliness of his motion, which

is postmarked April 8, 2021.' The court notes that movant would

not be entitled to equitable tolling in any event as he has not

shown the exercise of any diligence. Nor has he shown that any

extraordinary circumstance prevented him from timely filing his

motion. Holland v. Florida, 560 U.S. 631, 649 (2010); In re

Wilson, 442 F.3d 872, 875 (5th Cir. 2006). The motion is not

timely and must be dismissed.

                                                           V.

                                                  Lack of Merit

           Even if timely, the motion would be denied as it is without

merit. Movant's sentence was the subject of his appeal and was

affirmed. Misapplication of the sentencing guidelines is not a

claim cognizable under§ 2255. United States v. Williamson, 183

F.3d 458, 462               (5 th Cir. 1999). Moreover, movant has failed to

show that he received ineffective assistance of counsel. The



4   Movant has attached to his motion a letter dated March 5, 2019, reflecting that certain state cases against movant
have been dismissed. Doc. 1 at PageID 9. He says in his memorandum that he would like the court to take into
account that the charges used as relevant conduct have been'disrnissed. Doc. 2 at 10. Of course, he is not entitled to
de nova review or sentencing.
                                                            7
record reflects that his counsel made and vigorously pursued

objections to the PSR. And, she pursued his strongest ground on

appeal. Movant's conclusory allegations are insufficient to meet

the test of Strickland. Miller, 200 F.3d at 282.

                               VI.

                              Order

     The court ORDERS that movant's motion under 28 U.S.C.    § 2255
be, and is hereby, dismissed as untimely.

     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2), for the reasons discussed herein, the court further
ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED July 6, 2021.




                                8
